Case: 19-40357      Document: 00515307413         Page: 1    Date Filed: 02/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40357                         February 12, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADRIAN RANGEL

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:18-CR-1334-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Adrian Rangel appeals his convictions for possession with intent to
distribute heroin and possession with intent to distribute cocaine, contending
that the Government presented insufficient evidence to prove, beyond a
reasonable doubt, that he knew of the contraband that was found by Border
Patrol agents concealed inside the altered battery of his car. See United States
v. Solis, 299 F.3d 420, 446 (5th Cir. 2002). Viewing the evidence and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40357    Document: 00515307413    Page: 2   Date Filed: 02/12/2020


                                No. 19-40357

inferences drawn therefrom in the light most favorable to the verdict, we
affirm. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).
      Construed in the Government’s favor, the evidence sufficed to permit the
jury to find that Rangel knew about the contraband hidden in his car’s battery.
See United States v. Rodriguez, 553 F.3d 380, 389 (5th Cir. 2008). Rangel’s
arguments to the contrary largely challenge the jury’s decision to believe the
Government’s witnesses over his own exculpatory testimony and to weigh the
evidence against him.     We will not second-guess the jury’s weight and
credibility determinations, however. See United States v. Mendoza, 522 F.3d
482, 489 (5th Cir. 2008). Notably, the jury could reasonably find that Rangel’s
exculpatory explanation for the presence of the drugs in his car was
implausible. See United States v. Diaz-Carreon, 915 F.2d 951, 955 (5th Cir.
1990).
      The jury’s construction of the evidence was reasonable, and its resulting
decision to find Rangel guilty on each count was rational. See United States v.
Meza, 701 F.3d 411, 422-23 (5th Cir. 2012); United States v. Lopez-Urbina, 434
F.3d 750, 757 (5th Cir. 2005). The judgment is AFFIRMED.




                                      2